Citation Nr: 0011164	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  99-01 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for acute bronchitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel
INTRODUCTION

The veteran had active duty for training from November 1959 
to May 1960 and active duty from October 1961 to August 1962.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  


FINDINGS OF FACT

1. The RO denied service connection for acute bronchitis a 
decision in February 1993, and the veteran did not perfect 
an appeal.

2. The additional evidence presented since February 1993, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.104, 
3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that, except as provided in 38 U.S.C.A. §  
5108, when a claim is disallowed by an agency of original 
jurisdiction and becomes final, the claim may not thereafter 
be reopened and allowed, and a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7105.  If 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.

The Court of Appeals for Veterans' Claims (Court) held in 
Evans v. Brown, 9 Vet. App. 273 (1996), that in determining 
whether evidence is "new and material" three questions must 
be considered.  First, is the newly presented evidence 
"new," that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record.  Second, is it probative of 
the issue at hand, that is, each issue which was a specified 
basis for the last final disallowance.  Third, if it is new 
and probative, then, in light of all of the evidence of 
record, is there a reasonable possibility that the outcome of 
the claim on the merits would be changed.  38 C.F.R. § 
3.156(a).  The Board notes that this test was overruled by 
Hodge v. West, 155 F. 3d. 1356 (1998).  The test articulated 
in Hodge is whether the new evidence bears directly and 
substantially upon the specific matter under consideration, 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  If no new and material evidence is 
presented to reopen the claim, the prior denial remains 
final.  See 38 U.S.C.A. § 7105.

The RO's February 1993 rating decision denied the veteran 
service connection for acute bronchitis on the basis that a 
current diagnosis of bronchitis was not of record.  The 
veteran was notified of this decision, but he did not appeal.  
Id.; 38 C.F.R. § 3.104(a).

The evidence added to the record since the February 1993 
rating decision consists of VA outpatient treatment records 
from 1993 to 1998 that indicate treatment for various 
disorders, to include chronic obstructive pulmonary disorder.  
However, a diagnosis of bronchitis is not shown.  The veteran 
testified at a personal hearing before the RO in March 1999 
that he had received treatment after service discharge for 
"something on my lungs."  He further testified that he had 
been told that he had been told that he was receiving 
treatment for bronchitis.  See Marciniak v. Brown, 10 Vet. 
App. 198 (1997).  Nevertheless, the medical records do not 
support the veteran's testimony of a current diagnosis of 
bronchitis.  

The Board finds that the additional VA medical evidence is 
not material as it is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
as it does not provide a current diagnosis of bronchitis.  
Accordingly, the Board finds that new and material evidence 
has not been submitted since the RO's February 1993 decision, 
and the claim for service connection for bronchitis remains 
denied.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for acute bronchitis is denied.  



_____________________________
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

